CORRECTED ORDER
DAVID F. LUVARA of BLACKWOOD, who was admitted to the bar of this State in 1989, having pleaded guilty to a charge of *4conspiracy to commit bribery, in violation of 18 Pa.C.S.A. 90, a felony of the third degree, in the Commonwealth of Pennsylvania, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), DAVID F. LUVARA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID F. LUVARA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID F. LUVARA comply with Rule 1:20— 20 dealing with suspended attorneys.